DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/19/2022 has been entered.


	Claim Status
Claim 1 has been amended; support for claim 1 is found in original claim 6 and [11, 52, 57, 67] of the instant specification.
Claims 4, 6, 10, 14, 16, 25-47 have been cancelled.
Claims 1-3, 5, 7-9, 11-13, 15, 17-24 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 2015/0303481 A1) in view of Saito (US 2018/0097223 A1).


Regarding claims 1 and 2, Duong teaches a process for forming an electrochemically active film comprising: 
combining a carbon based processing additive (Duong [0020] conductive carbon additive reading as the processing additive) with conductive carbon, an active material and a binder to form a first mixture ([0020] and [0084] the active material comprises conductive carbons such as graphite, hard carbon, soft carbon, graphene etc.), adding additional binder such as PTFE to the first mixture to form a second mixture ([0017]), subjecting the second mixture to a high shear process that may include fibrillizing the PTFE binder ([0017-0018]), and calendaring the electrode film mixture to form a free standing electrode film ([0021]). Duong teaches the method can be performed as a dry process ([0021] dry process meaning absence of a solvent). While Duong teaches all the required components of the independent claim 1, Duong teaches wherein the processing additive, active material and binder are combined to form a first mixture followed by an additional binder being added to form a second mixture, Duong fails to teach wherein one of the active material or binder is first added and mixed with the processing additive and then adding the other of the active material or binder to form  an electrode precursor material that is then intermixed by high shear mixing.

Saito discloses a negative electrode for nonaqueous electrolyte secondary battery. Saito is analogous with Duong as both disclose a method for making an electrode film for secondary batteries. Saito teaches an order wherein a conductive additive  is combined with two or more carbonaceous particles and an active material (Saito [0074-0075] conductive additive with carbonaceous materials and an active layer are mixed) and then a binder is added to the mixture of the active material and conductive additive with additional carbonaceous materials and then placed onto the current collector (Saito [0074-0075]). 

Therefore, it would have been obvious to a skilled artisan before the effective filing date to use the method of adding and mixing the components of the electrode film as taught by Saito such that Duong’s method includes separate adding and mixing steps such as first adding the conductive carbon additive with the active material to form a first mixture and then adding the PTFE binder to the first mixture. Duong already teaches a second step of adding an additional binder, therefore, it would have been obvious for Duong to add the binder in a single step after mixing the conductive carbon additive and the active material together.
	
Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 2015/0303481 A1) in view of Suzuki (US 2005/0064289 A1).

Regarding claims 1 and 3, Duong teaches a process for forming an electrochemically active film comprising: 
combining a carbon based processing additive (Duong [0020] conductive carbon additive reading as the processing additive) with conductive carbon, an active material and a binder to form a first mixture ([0020] and [0084] the active material comprises conductive carbons such as graphite, hard carbon, soft carbon, graphene etc.), adding additional binder such as PTFE to the first mixture to form a second mixture ([0017]), subjecting the second mixture to a high shear process that may include fibrillizing the PTFE binder ([0017-0018]), and calendaring the electrode film mixture to form a free standing electrode film ([0021]). Duong teaches the method can be performed as a dry process ([0021] dry process meaning absence of a solvent). While Duong teaches all the required components of the independent claim 1, Duong teaches wherein the processing additive, active material and binder are combined to form a first mixture followed by an additional binder being added to form a second mixture, Duong fails to teach wherein one of the active material or binder is first added and mixed with the processing additive and then adding the other of the active material or binder to form  an electrode precursor material that is then intermixed by high shear mixing.

Suzuki discloses a method for manufacturing an electrode. Suzuki teaches of a granulating step for production of composite particles including a preparation step wherein a stock solution containing a binder, a conductive additive and a solvent is prepared then particles made of the electrode active material are introduces and bond to the stock solution (Suzuki [0192]). The process steps are done to make an electrode (Suzuki [0190-0198]; these paragraphs have the whole process for manufacturing an electrode).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to use Suzuki’s method steps of adding the additive and the binder first and then mixing the electrode material to form an electrode as an alternative to the method taught by Duong as both will produce an electrode. The order as claimed is taught by Suzuki and can be used in the production of electrodes. Even though Suzuki teaches the addition of a solvent, Suzuki is being used to teach the method steps of adding the conductive additive and binder first and then adding the active material, therefore, when used in combination with Duong’s dry manufacturing method only the addition of the components is being used and not the solvent.



Claim(s) 5, 7-8, 13, 15, 17, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 2015/0303481 A1) in view of Saito (US 2018/0097223 A1) or over Duong (US 2015/0303481 A1) in view of Suzuki (US 2005/0064289 A1) as applied to claim 1.

Regarding claim 5, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein said electrode film material comprises a conductive carbon (Duong [0020] conductive carbon additive is used in the method of making an electrode film).

Regarding claims 7 and 8, modified Duong teaches all the claim limitations of claim 1. Duong further teaches some embodiments having a porous carbon material such as activated carbon (Duong [0025]), however, activated carbon is an optional component. The rejection of claim 1 relies on a conductive carbon additive and Duong further teaches that the conductive carbon additive can be carbon black ([0082]). The conductive additive and the porous carbon material are different components and the electrode of Duong does not appear to require both present to make an electrode (Duong [0082], therefore, activated carbon is not used as the processing additive nor in the electrode film material.

	Regarding claim 13, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein the electrode films can have variety of suitable shapes, sizes, and/or thicknesses; for example Duong teaches wherein the electrode films can have a thickness of 60 microns to about 1000 microns, including about 80-150 microns (Duong [0077]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 15, modified Duong teaches all the claim limitations of claim 13. Duong further teaches wherein the electrodes are for lithium ion batteries and wherein the electrodes provide ion transfer through the electrodes/active materials (Duong [0065]). Electrode films used within lithium ion batteries would be capable of absorbing and desorbing lithium.

	Regarding claim 17, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein the active material comprises lithium iron phosphate ([0082]) or graphite ([0084]).

	Regarding claim 19, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein the anode electrode film comprises 1-5 weight percent of the conductive additive and 1-20 weight percent of the binder (Duong [0084]). Therefore, the ratio of the conductive additive to the binder can be within a range of  500% (5-1) to 5% (1-20). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 20, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein the fibrillizable binder comprises polytetrafluoroethylene ([0085] fibrillizable finder component may comprise PTFE).

Regarding claim 21, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein said electrode film material comprises a single fibrillizable binder, said fibrillizable binder comprising or consisting of polytetrafluoroethylene ([0090] single binder can be used instead of a composite binder and PTFE can be used).

Regarding claim 24, modified Duong teaches all the claim limitations of claim 1. Duong further teaches wherein the electrode film is used in a lithium ion battery (Duong Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 2015/0303481 A1) in view of Saito (US 2018/0097223 A1) or over Duong (US 2015/0303481 A1) in view of Suzuki (US 2005/0064289 A1) as applied to claim 1 above, and further evidenced by NPL- International Carbon Black Association.

Regarding claim 9, modified Duong teaches all the claim limitations of claim 1. Duong fails to teach the diameter of the carbon black conductive carbon additive. While Duong fails to teach this, carbon black is known to naturally form agglomerates having sizes between 0.1 micrometers to several micrometers (NPL- International Carbon Black Association page 2). Therefore, it would have been obvious to a skilled artisan that the agglomerate size of the carbon particles would be up to several micrometers in diameter which would fall within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. IN re Wertheim, 541 F.2D 257, 191 USPQ 90 (CCPA 1976).


Claims 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 2015/0303481 A1) in view of Saito (US 2018/0097223 A1) or over Duong (US 2015/0303481 A1) in view of Suzuki (US 2005/0064289 A1) as applied to claim 1 above, and further in view of Dias (US 2015/0321187 A1).

Regarding claims 11 and 12, modified Duong teaches all the claim limitations of claim 1. Duong teaches wherein the conductive carbon additive is a material such as carbon black ([0082]), however, fails to teach  the pore diameter, cumulative pore volume, and the density of the conductive additive. 
Dias discloses of porous carbon particles and properties of porous carbon products. Dias teaches a carbon black pore diameter than is greater than 10 nm and smaller than 100 nm (Dias [0034]), a pore volume of 0.1- 1 cm^3/g (Dias [0035]) and a density of 1500-2500 kg/m^3 (Dias [0035] 0.1-1 cm^3/g)  to enable effective transport of reactant molecules possessing large molecular volumes thereby enabling enhanced activity (Dias [0034]).
Therefore, it would have been obvious to a skilled artisan at the time of the invention to modify Duong’s conductive carbon additive to incorporate the teachings of Dias such that carbon black has a pore diameter of 10-100 nm, a pore volume of 0.1-1 cm^3/g and a density of 0.1-1 cm^3/g such that effective transportation of reactant molecules possessing large molecular volumes to enable enhanced activity of the electrochemical film. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. IN re Wertheim, 541 F.2D 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 23, modified Duong teaches all of the claim limitation of claim 1 above. Duong fails to teach the porosity of the conductive carbon additive. 
Dias discloses of porous carbon particles and properties of porous carbon products. Dias teaches a carbon black pore diameter than is greater than 10 nm and smaller than 100 nm (Dias [0034]) and a pore volume of 0.1- 1 cm^3/g (Dias [0035]) to enable effective transport of reactant molecules possessing large molecular volumes thereby enabling enhanced activity (Dias [0034]). Dias teaches the pore volume and pore diameters should be optimized to enable effective transport of reactant molecules into and out of the pore structure of catalytically active surfaces thereby enabling enhanced activity (Dias [0034]) and to provide a good dispersion of the catalytically active components while enabling sufficient contact between the reactant molecules and the catalytically active surface (Dias [0035]). A skilled artisan would appreciate that the porosity of the processing additive would necessarily flow from the pore diameter and pore volume for the desired effects set forth in Dias, and therefore optimize the pore diameter and pore volume so as to achieve desired dispersion and effective transport, requiring no more than routine experimentation to arrive at the claimed range of “the porosity of the processing additive being within 35-40 vol%. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).


Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (US 2015/0303481 A1) in view of Saito (US 2018/0097223 A1) or over Duong (US 2015/0303481 A1) in view of Suzuki (US 2005/0064289 A1) as applied to claim 1 above, and further in view of Ghantous (US 2005/0227146 A1).

Regarding claims 18 and 22, modified Duong teaches all the claim limitations of claim 1. Duong teaches a carbon black material used as the conductive additive, however, fails to teach wherein the carbon black is formed of a graphitized particle nor pyrolized material.
Ghantous discloses a method for forming an electrode. Ghantous teaches wherein carbon black particles used for an electrode can be graphitized through laser pyrolysis (Ghantous [0109-0110]). The effect of graphitizing the carbon black is a more effective intercalation of lithium in the electrodes ([0110]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the carbon black of Duong for the graphitized carbon black of Ghantous such that the electrodes are more effective in intercalation of lithium ions. This is a simple substitution of one carbon black material for another carbon black material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Applicant argues the amended claims overcome the prior art because (a)  graphite cannot fibrillize a binder under high shear conditions, (b) the combination of Saito and Kelley fails to teach a dry manufacturing process, (c) Kelley used Porocarb to create a smooth electrode and  does not teach the same reasoning of the instant application, (d) there is no motivation/desirability to substitute the conductive material of Saito for the Porocarb of Kelley, (e) Zhong teaches a dry manufacturing with activated carbon and this is excluded as a processing aid of the amended claims, (f) Suzuki fails to teach the correct order of claim 3, (g) Dias carbon black isn’t the same as the processing additive. The rejection has been updated rendering arguments a, b, c, d, e, f and g moot. Regarding arguments f and g, the updated rejection utilizes a different processing additive as previously recited therefore these arguments do not pertain to the updated rejection set forth above.

The Affidavit under 37 CFR 1.132 filed 05/19/2022 is not persuasive as the updated rejection does not rely on graphite as the processing additive that is capable of fibrillizing a binder as set forth in the last Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728      

                                                                                                                                                                                                  /MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728